Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I: latch circuit of Fig. 2, having single antenna arranged with flip-flop as depicted
Group II: latch circuit of Figs. 3-4, 27-31, having single antenna with power detector circuit (as shown in Figs. 4A-B) and with reverse current reducer arrangements of Figs. 27-31
Group III: latch circuit of Figs. 3-4, 28-29, 32-33, having single antenna with power detector circuit (as shown in Figs. 4A-B) and with reverse current reducer arrangements of Figs. 32-33
Group IV: latch circuit of Fig. 5, having single antenna arranged with flip-flop and diodes as depicted
Group V: latch circuit of Fig. 12, having two antennas arranged with flip-flop as depicted (with various modifications on differences between the two antennas as discussed w/ following figures 14-17 or in Specification)
Group VI: latch circuit of Fig. 13, having two antennas arranged with power detector circuit (as described with some reference to Figs. 4A-B and with further modification) as depicted (with various modifications on differences between the two antennas as discussed w/ following figures 14-17 or in Specification)
Group VII: latch circuit of Figs. 19-21, 22A-B, having two same type antennas arranged with specific control circuit of Figs. 22A-B
Group VIII: Group VII: latch circuit of Figs. 19-21, 23-24, having two same type antennas arranged with specific control circuit of Fig. 23-24 
The species are distinct because based on the current record they present alternative embodiments of the latch circuit with different arrangements which would not overlap in scope/are mutually exclusive, are not obvious variants of each other based on the current record, and are alternative embodiments of the overall latch circuit and thus are not able to function together in a combination. In addition, these species are not obvious variants of each other based on the current record. Note that it is presently understood that the voltage doubler circuits of Figs. 7-9 may be used together with any of the above listed groups (note that embodiments of reverse current reducer which is just inherently part of the voltage doubler circuits as in Figs. 28-29 are thereby already grouped with all Species Groups). Additionally, the Species Groups of the reverse current reducer are only presently disclosed as applied to the Species related to Fig. 3 and have been grouped accordingly above (i.e. in Groups II and III), but if the reverse current reducer is meant to be able to be grouped with other embodiments of the latch circuit then Applicant may provide appropriate correction of the groupings if needed with explanation.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 7-8, 12-20 appear to be generic to the Species Groups (Applicant may explain if designation of the generic claims should be corrected as appropriate).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the Species groupings have significantly different features requiring different search terms and strategies based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/             Examiner, Art Unit 2836                                                                                                                                                                                           /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836